

117 HR 1977 IH: Enhancing Credit Opportunities in Rural America Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1977IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Kind (for himself and Mr. Feenstra) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income interest received on certain loans secured by agricultural real property.1.Short titleThis Act may be cited as the Enhancing Credit Opportunities in Rural America Act of 2021 or as the ECORA Act of 2021.2.Exclusion for interest on loans secured by agricultural real property(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Interest on loans secured by agricultural real property(a)ExclusionGross income shall not include interest received by a qualified lender on any qualified real estate loan.(b)DefinitionsFor purposes of this section—(1)Qualified lenderThe term qualified lender means—(A)any bank or savings association the deposits of which are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), or (B)any entity wholly owned, directly or indirectly, by a company that is treated as a bank holding company for purposes of section 8 of the International Banking Act of 1978 (12 U.S.C. 3106) if such entity is a legal person—(i)organized, incorporated, or established under the laws of the United States or any State of the United States, and (ii)having its principal place of business in the United States.(2)Qualified real estate loanThe term qualified real estate loan means any loan secured by agricultural real estate or by a leasehold mortgage (with a status as a lien) on agricultural real estate. For purposes of the preceding sentence, the determination of whether property securing such loan is agricultural real estate shall be made as of the time the interest income on such loan is accrued.(3)Agricultural real estateThe term agricultural real estate means—(A)real property which is substantially used for the production of one or more agricultural products, and(B)any single family residence—(i)which is the principal residence (within the meaning of section 121) of its occupant,(ii)which is located in a rural area (as determined by the Secretary of Agriculture), which is not within a Metropolitan Statistical Area (as defined by the Office of Management and Budget) and which has a population (determined on the basis of the most recent decennial census for which data are available) of 2,500 or less, and(iii)which is purchased or improved with the proceeds of the qualified real estate loan.(c)Coordination with section 265Qualified real estate loans shall be treated as obligations described in section 265(a)(2) the interest on which is wholly exempt from the taxes imposed by this subtitle..(b)Clerical amendmentThe table of sections for such part III is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Interest on loans secured by agricultural real property..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.